Perretta, J.
(dissenting). Article 14 of the Massachusetts Declaration of Rights, which the defendant has invoked, guarantees that the government will not be given a warrant authorizing an entry and search of a person’s home and the seizure of property found therein unless it can justify the intrusion by showing the existence of probable cause. As applied in the circumstances of this case, the probable cause requirement is satisfied if the affidavit sets out facts sufficient to show that the plants in the decorative pots in the windows were probably marihuana plants. See Commonwealth v. Cefalo, 381 Mass. 319, 328 (1980). As noted by the majority, the affiant received his information from a named citizen, whose veracity commendably has not been challenged by the defendant. The majority’s statement that the “affidavit ... provides a sufficient showing of probable cause” amounts to a *580conclusion of law that the affidavit sets out facts sufficient to show that the plants are probably what the citizen claims them to be. I disagree with that conclusion and, therefore, respectfully dissent.
In my view, the majority sidesteps the issue when it states that an “affidavit supporting a search warrant is not required to show how the informant knew the item to be seized was an illegal narcotic drug.” Ante at 578. The critical issue is a constant: “In the case of a search warrant . . . the affidavit must, in order to establish probable cause, contain enough information for the issuing magistrate to determine that the items sought are related to the criminal activity under investigation, and that they may reasonably be expected to be located in the place to be searched” (citations omitted).1 Commonwealth v. Cefalo, 381 Mass. at 328. None of the cases cited by the majority is dispositive of this issue as raised on the facts before us. Rather, in each of these cases, with the exception described in note 2, infra, the substance in question was in and of itself probative because it was in a form and package indicative of ready sale or consumption. Further, many of the affidavits in those cases recited that the informant-buyers were familiar with the particular substance because of their prior purchases or use. In some cases there were facts also showing activity probative of drug sales, such as many people, some known drug users, entering and leaving the watched premises. In sum, those affidavits showed *581sufficient facts from which it could be reasonably concluded that the substance was probably an illegal drug.2
In the present case we are informed that the plants in the decorative pots are green and “about four feet tall with 3 to 4 inch serrated leaves.” The Commonwealth advises us in its brief that this “description of the plants is consistent with an accurate description of a marijuana plant.” As support for this assertion, it quotes from a dictionary definition: “ ‘[Mjarijuana (the hemp plant) 1. a tall Asiatic plant of the genus Cannabis of which Cannabis sativa is the only known species. It is an annual herbaceous plant, the fiber of which constitutes the hemp of commerce.’ ”3 Assuming it is even appropriate for a magistrate to rely upon such information4 and assuming that the magistrate in this case did resort to a dictionary, I think the citizen’s description so innocuous as to render any “consistency” unremarkable.
If the physical characteristics of a marihuana plant are significant or unique to some degree and, therefore, easily distinguished from other tall green plants by a person of average knowledge and not botanical expertise and facts to that effect had been recited in the affidavit, I would go no further. As it is, I think that the citizen’s description of the plants, standing alone, is without probative force.
*582Further, as I read the majority opinion, it places no undue reliance on the description of the plants. Rather, what the majority find to be sufficient information to support a finding of probable cause is the citizen’s statement that he knew the described plants were marihuana because he “has seen it before and knows what it is.” In my opinion, a self-verifying or self-corroborating, conclusory statement of knowledge based upon prior identification and which assumes prior correct identification is not a sufficient basis for concluding that the plants were probably marihuana plants. To the extent the majority suggests in note 1 of their opinion that I would require facts as to “time, place and occasion whereupon . . . [the citizen] had previously seen marihuana,” they have misconstrued my concerns. Although such information might be probative, I do not state that only that type of information will suffice. There is no formula by which the existence of probable cause is to be determined. All that is necessary is sufficient information of a probative nature. What we have here, no more, no less, is an unremarkable description of plants set in decorative pots in two windows of a house. We are asked to conclude that they are probably marihuana plants on the sole basis that a citizen tells us that he knows a marihuana plant when he sees one.
Because the majority conclude that the citizen’s statement of prior observation is a sufficient showing of his ability to identify a plant as a marihuana plant, it was unnecessary for them to go any further. As I do not agree with that conclusion, I consider the fact that the citizen was on the defendant’s property as a member of the Lancaster Conservation Commission. There is nothing in the affidavit or G. L. c. 40, § 8C, to show or to allow for an inference that such members are required to bring to their positions expertise or training in identifying flora. Even assuming it reasonable to infer such service provides its members with the opportunity to acquire that knowledge, an inference of acquired knowledge in the instant case would be unreasonable. Further, the affidavit is silent as to this citizen’s length of service on the commission.
*583For those reasons, I would reverse the judgment, set aside the findings, and reverse the order denying the defendant’s motion to suppress all the evidence seized pursuant to the warrant.

Although the affiant did not identify in his affidavit the criminal activity that he believed the defendant was probably engaged in, I think it reasonable to infer from the affidavit that the cultivation of marihuana was at issue. The warrant itself, which the defendant does not challenge, leaves no room for speculation. It authorized the search of the defendant’s house, garage, and two storage sheds and the seizure of “[m]arijuana and any other controlled substances as defined in G. L. c. 94C, § 1, and any paraphernalia related to the cultivation and sale of the same. Records, books, papers, documents, money related to the illegal possession and distribution of controlled substances.”


In State v. Matlock, 27 Wash. App. 152, 154 (1980), a police officer noticed plants “which appeared to be Marijuana” growing on the premises of his sister’s neighbor. That neighbor had “on other occasions been reported to have sold Marijuana.” It also had been “reported that there had been “gatherings” at the neighbor’s premises “where participants smoked . . . ‘roaches.’ ” Further, the defendant’s “two young children have admitted watering plants in the attic of the . . . premises.” The court, at 155-156, found the affidavit fatally lacking in “any information to support. . . [the officer’s] claim the plants he saw were marijuana. Absent some showing that. . . [the officer] had the necessary skill, training or experience to identify marijuana plants on sight, the affidavit was insufficient to establish probable cause for the issuance of a search warrant.” (Citation omitted.) In dissenting, I place no special reliance on Matlock.


Webster’s Third New International Dictionary 1381 (1971) describes marihauna as follows: “1: a wild tobacco (Nicotiana glauca) 2a: HEMP 1 b: the dried leaves and flowering tops of the pistallate hemp plants that are the source of the drug cannabin . . . .”


But see Commonwealth v. Taglieri, 378 Mass. 196, 198-199 (1979).